Motion by petitioner, a disbarred attorney, for reinstatement to the Bar. By order of this court petitioner was ordered to be reinstated forthwith upon his submission of proof of satisfactory completion of a New York State Bar Review course. 1 This court has received satisfactory proof that petitioner, Leo Conrad, has completed a bar review course and therefore he is reinstated as a member of the Bar of the State of New York forthwith; and the clerk of this court is directed to restore his name to the roll of attorneys immediately. Mollen, P. J., Titone, Lazer, Mangano and Fiber, JJ., concur.